Citation Nr: 0100816	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  97-33 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for urethral strictures, 
claimed to be the result of radiation therapy.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for actinic keratoses, 
claimed to be the result of radiation therapy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Salt 
Lake City, Utah.  

This case was previously before the Board in November 1999, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's post-radiation urethral strictures 
represent "additional disability" sustained as a result of 
medical treatment administered under the auspices of the VA, 
and do not represent the continuance or natural progress of 
the veteran's preexisting disease, or the certain or near 
certain result of treatment.  

2.  The veteran's post-radiation actinic keratoses represent 
"additional disability" sustained as a result of medical 
treatment administered under the auspices of the VA, and do 
not represent the continuance or natural progress of the 
veteran's preexisting disease, or the certain or near certain 
results of treatment.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for urethral strictures 
have been met.  38 U.S.C.A. § 1151 (West 1991).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for actinic keratoses 
have been met.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA record of hospitalization covering the period from July 
to October 1982 reveals that the veteran was hospitalized at 
that time for a skin rash of three years' duration.  A 
physical examination conducted at the time of admission 
revealed a number of skin lesions on the veteran's face, 
neck, shoulders, arms, chest, and fingers, some of which were 
discrete, round, macular, and erythematous, with others 
slightly raised and characterized by small blisters, though 
with no subcutaneous involvement.  In early July, the veteran 
was seen by Dermatology Service, at which time two skin punch 
biopsies were performed on both shoulders.  The results of 
these biopsies were consistent with mycosis fungoides, though 
the veteran's blood was apparently negative for such.  A 
consultation was subsequently made to the Radiation Oncology 
Service at the University of Utah Medical Center, where the 
veteran began electron beam whole body radiotherapy extending 
over a 10-week period.  The pertinent diagnosis noted was 
mycosis fungoides.

In correspondence from the Department of Radiology at the 
University of Utah Medical Center dated in January 1984, it 
was noted that the veteran had returned for routine followup.  
Reportedly, the veteran had been admitted to the Salt Lake 
City VA Medical Center the previous week with complaints of 
chronic abdominal pain and recurrent mycosis fungoides.  On 
physical examination, the veteran's skin showed erythematous 
leathery axillae with no other lesions.  The clinical 
assessment was that the veteran had suffered recurrent 
disease 13 months following the completion of total skin 
electron beam radiotherapy for mycosis fungoides, which 
disease was present in the bilateral axillae.  Noted at the 
time was that the veteran's "areas of recurrence" were felt 
to be the result of partial shielding due to poor arm 
positioning during his prior course of treatment.  Further 
noted was that the areas affected could be effectively 
treated with electron beam radiotherapy following "workup" of 
the veteran for his abdominal complaints.  

In correspondence from the Department of Radiology of the 
University of Utah Medical Center dated in June 1986, it was 
noted that the veteran had completed total skin electron beam 
therapy in October 1982 for mycosis fungoides.  Reportedly, 
at that time, he presented with disease on the chest, hands, 
face, and scalp, and had a complete response to treatment.  
Recurrent disease in both axillae was treated with electron 
beam therapy in February 1984, again with complete 
resolution.  The veteran was described as "doing well" until 
approximately two weeks earlier, when he noted desquamation 
between the fingers of both of his hands, as well as 
erythematous raised skin plaques on his upper anterior chest.  
On physical examination, there were present erythematous 
raised plaques on the veteran's upper anterior chest in the 
area from the supraclavicular region to the nipples, and 
extending from shoulder to shoulder.  Interdigital 
desquamation was noted between the 4th and 5th digits of both 
of the veteran's hands.  At the time of evaluation, there 
were no skin lesions on the veteran's scalp, face, back, 
lower extremities, or abdomen.  The clinical assessment was 
recurrent mycosis fungoides, two years four months following 
completion of treatment to the axillae for recurrent disease.  
Additionally noted was that the veteran's anterior chest skin 
plaques would be treated with electron beams delivering 
approximately 3,000 rad in three weeks.

In correspondence from the Department of Radiology of the 
University of Utah Medical Center dated in early September 
1986, it was noted that the veteran had been seen for a 
followup visit two months' post completion of electron beam 
radiation to his upper chest and both hands for recurrent 
mycosis fungoides.  The clinical impression was of a rapidly 
recurrent mycosis fungoides, six weeks' status post 
completion of 2,000 rad electron beam, superimposed upon 
3,000 rad whole skin electron beam treatment in 1982.  At the 
time of evaluation, the veteran remained free of evidence of 
nodal or visceral metastases.  His case was discussed with VA 
dermatology, who agreed to a trial of PUVA treatment.  Were 
this to prove unsuccessful, the veteran was to be scheduled 
to undergo repeat radiation to previously treated areas.  

In a VA outpatient treatment record dated in early August 
1987, it was noted that the veteran was status post urethral 
dilatation and opening of strictures following radiation 
treatment for mycosis fungoides in 1983, 1984, and 1985.

During the course of VA outpatient treatment in early May 
1989, there was noted a history of mycosis fungoides, with 
PUVA treatment over a period of two years.  On physical 
examination, there was evidence of actinic keratoses on the 
veteran's left forearm.  The pertinent clinical assessment 
was actinic keratosis secondary to PUVA.  

In April 1990, the veteran was hospitalized at a VA medical 
facility.  At the time of admission, the veteran gave a 
history of urethral stricture secondary to radiation received 
for treatment of mycosis fungoides.  Reportedly, the veteran 
presented in early March with a "weak stream."  Following 
this, the veteran's strictures were dilated with good 
results.  However, less than one week later, his stream was 
once again markedly decreased.  During the veteran's 
hospitalization, he underwent cystourethroscopy and visual 
internal urethrotomy, which revealed moderately dense 
urethral strictures .1 centimeters proximal to the fossa 
navicularis extending all the way down to the midbulbous 
urethra.  The clinical assessment was urethral stricture 
secondary to radiation treatment.

During a period of VA hospitalization for an unrelated 
medical problem in August 1990, there was noted a history of 
urethral strictures "secondary to (the veteran's) radiation 
treatment."  

During the course of VA outpatient treatment in August 1993, 
it was noted that the veteran was status post radiation 
treatment for mycosis fungoides, and that he had suffered 
from subsequent urethral strictures.  The clinical assessment 
was radiation stricture of the urethra.  

VA outpatient treatment records covering the period from 
October 1993 to July 1994 show treatment during that time for 
recurrent urethral strictures secondary to X-ray treatment 
for mycosis fungoides.  

During the course of VA outpatient treatment in December 
1994, the veteran gave a history of mycosis fungoides, 
treated with electron beam radiation.  At the time of 
evaluation, the veteran complained of rough scaly areas on 
his forehead and nose.  Physical examination revealed the 
presence of actinic keratoses on the veteran's forehead and 
right nose.  The clinical assessment was mycosis fungoides in 
remission; and actinic keratoses of the forehead and right 
nose, treated with liquid nitrogen.

At the time of a period of VA hospitalization in January 
1995, the veteran gave a history of ureteral stricture 
secondary to external beam radiation "for many years" for 
mycosis fungoides.  

A VA outpatient treatment record dated in late April 1995 is 
to the effect that the veteran was seen at that time for 
followup of mycosis fungoides.  Physical examination revealed 
marked actinic changes of the veteran's face, arms, and 
trunk, but no evidence of adenopathy.  The veteran's face 
showed evidence of a number of crusted papules, the largest 
of which was present on the veteran's left cheek.  The 
veteran's dorsal arms were characterized by many erythematous 
scaly macules and papules, while his hands exhibited a number 
of verrucous papules.  The clinical impression was mycosis 
fungoides, stable, off treatment; and actinic keratoses of 
the dorsal hands and left cheek, treated with liquid 
nitrogen.  

In correspondence to the VA medical center from the 
Department of Radiation Oncology of the University of Utah 
Medical Center dated in March 1996, it was noted that the 
veteran had been seen in the dermatology clinic at the VA in 
1982 after he began noticing macular lesions and plaque-like 
reddish lesions along his anterior trunk, face, and scalp.  
These continued to progress despite steroid therapy, and 
multiple skin biopsies were consistent with mycosis 
fungoides.  The veteran subsequently received a total of 
3,000 cGy to his whole body, with a boost to the perineal 
region of 2,000 cGy in 1982.  The veteran tolerated these 
treatments well.  However, he subsequently began noticing 
difficulty initiating his urinary stream, as well as some 
nocturia.  The veteran received two additional treatments to 
his bilateral axillae in 1984, as well as to the anterior 
chest and hands in 1986.  His urinary symptoms persisted, 
with the result that he was evaluated by urology service, who 
felt that he was suffering from urethral strictures, and 
performed a number of dilation procedures.  Reportedly, the 
veteran had been routinely followed by them, and had 
undergone six such procedures.  Over the past six months, the 
veteran had continued to have difficulty initiating a stream, 
as well as symptoms of increased frequency, and small amounts 
of urine and nocturia consistent with obstructive symptoms.  
Accordingly, the veteran was scheduled to see Urology Service 
for repeat evaluation and possible dilatation.  Further noted 
was that the veteran's regular dermatologist had asked that 
he be evaluated as to the possible role of radiation in his 
recurrent urethral strictures.

On physical examination, there was erythroderma along the 
skin of the veteran's face and anterior chest, as well as 
some mild scaling along his hands and low back, accompanied 
by dryness.  Additionally noted were two lesions along his 
forehead, which were raised and plaque-like.  The veteran's 
glans was intact, without significant scarring, and his 
external urethra was patent.  The clinical impression was 
mycosis fungoides, status post three courses of radiation 
therapy, currently significantly improved regarding skin 
manifestations.  Urologic difficulties with repeated 
dilatations and stricture formation "might" be related to the 
veteran's previous radiation therapy.  However, this side 
effect had not previously been seen with the doses that the 
veteran had received.  

A VA pathology report dated in August 1996 was consistent 
with marked actinic keratosis of the veteran's left thigh.

On VA medical examination dated in early April 1997, it was 
noted that the veteran had been experiencing "urinary tract 
problems" consisting of a proximal urethral stricture 
requiring dilatation two times per week.  Additionally noted 
was that a review of the veteran's medical records revealed 
no specific etiology for his urinary problems.

In April 1997, a VA dermatologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran had developed a skin eruption in approximately 
1984, at which time he noticed a rash involving mainly his 
face and chest.  Biopsies were apparently obtained at that 
time, and read as consistent with mycosis fungoides.  The 
veteran subsequently underwent PUVA and electron beam 
therapy, during the course of which he developed cutaneous 
tumors, clinically consistent with mycosis fungoides.  The 
veteran apparently had received no treatment for the past two 
years, and had remained free of any sort of skin problem.  
Additionally noted was that the veteran had more recently 
been followed for actinic damage, characterized by the 
appearance of keratoses over his face and arms, which had 
been treated with cryotherapy.

On physical examination, there was no evidence of any active 
skin eruption.  The veteran's skin was markedly asteatotic, 
though there were several facial actinic keratoses, as well 
as two lesions on the veteran's hands.  The clinical 
impression was of a history of mycosis fungoides, with 
clinical features, not histologically confirmed, currently 
inactive; and actinic damage, with a history of recurrent 
actinic keratoses of the face and hands, currently manifested 
by several lesions.  

In correspondence of November 1997, a VA Product Line Manager 
wrote that the VA Medical Center located in Salt Lake City, 
Utah, had provided radiation therapy treatment for the 
veteran from July 1982 to July 1986.  This radiation therapy 
was provided at the University of Utah Medical Center under 
the direction of VA doctors who sent him there for treatment.  
Additionally noted was that the VA medical center had had a 
sharing agreement contract in place with the university 
medical center since prior to 1980.  This contract was in 
place to provide radiation therapy to all veterans referred 
by VA doctors, inasmuch as the VA medical center did not 
provide this service.  Reportedly, at any time during a 
veteran's course of radiation therapy, a VA doctor might be 
involved at the university medical center.

During the course of VA outpatient treatment in December 
1997, the veteran complained of a "foul smelling" urine over 
the past 7 to 10 days, as well as some burning at the end of 
his urethra.  The clinical assessment was dysuria, probably 
related to a urethral stricture "secondary to total body 
X-ray therapy."  

Currently on file is a nonprecedential opinion of the VA 
General Counsel dated in April 1998.  That opinion is to the 
effect that benefits might be paid under 38 U.S.C.A. § 1151 
for injuries resulting from a veteran's treatment in a non-VA 
facility pursuant to a sharing agreement under 38 U.S.C.A. 
§ 8153.

In December 1999, there was conducted a review of the 
veteran's file by a VA specialist in the field of 
genitourinary medicine.  Noted at the time was that 
"voluminous records" on the veteran had been reviewed, with 
specific attention to the veteran's multiple visits to the 
Urology Clinic at the local VA medical center.  These records 
showed that the veteran began whole body radiation in 1984, 
with followup radiation from 1984 through 1989.  The veteran 
apparently experienced no problems with urethral strictures 
prior to his initial full body radiation.  Subsequent to 
radiation therapy, however, the veteran developed multiple 
recurrent penile urethral plaque-like strictures, 
necessitating multiple dilatations and an open urethrotomy in 
April of 1990.  This urethrotomy consisted of excision of a 
4-centimeter long dense fibrous plaque involving the 
stricture.  Additional strictures recurred at a frequency of 
3 to 4 per year, with the result that, in January of 1991, a 
right epididymectomy was performed "relating to long-standing 
right chronic epididymitis unresponsive to multiple courses 
of broad spectrum antibiotics."  Finally, as a result of 
fibrosis of the cavernous sheaths and subsequent contracture 
of the investing fasciae of the penile urethra, the veteran 
developed chronic penile curvature with Peyronie's disease. 

On review of the Urology Clinic's histories and treatments of 
the veteran's multiple recurrent fibrous penile strictures, 
it was considered by the examining neurologist that this was 
a consequence of prolonged whole body radiation.  Reportedly, 
one of the consequences of both deep and superficial 
prolonged radiation is fibrosis.  These fibrotic urethral 
plaques were entirely due to fibrous development, and 
definitely related to prolonged whole body exposure to 
radiation.  The reviewing genitourinary specialist reiterated 
his opinion that the veteran's fibrous changes leading to 
recurrent strictures were "definitely the result of prolonged 
whole body radiation therapy."

In December 1999, the veteran's claims folder and treatment 
records were reviewed by a VA specialist in the area of skin 
diseases.  That specialist commented that he had reviewed the 
veteran's "pertinent C-files and treatment records," which 
revealed that the veteran had undergone PUVA and electron 
beam radiation treatments.  In the opinion of the evaluating 
physician, PUVA treatment could cause actinic keratosis, with 
the result that it was "reasonably possible, if not 
plausible" that the veteran's VA treatment had resulted in 
actinic keratosis.

In mid-March 2000, a VA director of administrative medicine 
wrote that the veteran's claims folder had been reviewed by a 
VA specialist in the field of genitourinary diseases, and 
that that specialist had stated that "on review of the 
urology clinic's histories and treatments on the multiple 
recurrent fibrous penile strictures, it is considered by the 
examining urologist as a consequence of prolonged whole body 
radiation."  The VA director of administrative medicine 
further commented that the VA genitourinary specialist had 
amplified the urologist's opinion, stating the reasoning for 
his conclusions, and that "two physicians supporting the same 
conclusion should be sufficient."

In mid-March 2000, that same VA director of administrative 
medicine commented that he had reviewed the dictation of the 
aforementioned VA dermatologist, and, based on such 
dictation, it was "reasonably possible, if not plausible" 
that the veteran's VA treatment had resulted in actinic 
keratosis.

Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for urethral 
strictures and actinic keratoses, claimed to be the result of 
radiation treatment for mycosis fungoides administered under 
the auspices of the VA.  In that regard, the Board notes 
that, in Gardner v. Derwinski, 1 Vet. App. 584 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower Courts' decisions in Brown v. Gardner, 115 S Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, on 
January 8, 1999, those "new" regulations were rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOPGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for 1151 benefits on 
that basis. 

The Board notes that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, or medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death were service 
connected.  The Supreme Court has found that the statutory 
language of 38 U.S.C.A. § 1151 simply requires a causal 
connection between the claimed injury and any alleged or 
resulting disability.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected.  

As is clear from the above, the veteran's radiation therapy 
for mycosis fungoides was provided under the auspices of a 
"sharing agreement" between the Department of Veterans 
Affairs Medical Center and University of Utah Medical Center 
in Salt Lake City, Utah.  Pursuant to the aforementioned 
decision of the VA General Counsel, benefits may be paid 
under 38 U.S.C.A. § 1151 for injuries resulting from a 
veteran's treatment in a non-VA facility under such a sharing 
agreement.  This opinion of the VA General Counsel, while 
admittedly nonprecedential in nature, is, in the opinion of 
the Board, both persuasive and applicable to the veteran's 
case.  Accordingly, the Board is compelled to conclude that 
the veteran's post-radiation urethral strictures and actinic 
keratoses are, in fact, causally related to VA 
hospitalization or medical or surgical treatment. 

The Board must next consider whether the veteran's urethral 
strictures and actinic keratoses represent the continuance or 
natural progress of his preexisting mycosis fungoides.  On 
this question, the record itself is dispositive.  While it is 
true that, following radiation treatment, the veteran 
developed both urethral strictures and actinic keratoses, 
there is no evidence that such pathology in any way 
represented the continuance or natural progress of mycosis 
fungoides.  Rather, the veteran's genitourinary and 
dermatologic manifestations appear to fall into the area of 
"complications" resulting from electron beam radiation.  

The true question in this case revolves about whether the 
veteran's urethral strictures and actinic keratoses are the 
"certain or near certain" result of VA hospitalization or 
medical or surgical treatment.  As previously noted, such 
manifestations appear to fall into the area of "foreseeable 
complications."  In that regard, compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered.  "Necessary consequences" are defined 
as those which are certain to result from, or intended to 
result from, the medical or surgical treatment administered.  
See 38 C.F.R. § 3.358 (2000).  

In the case at hand, at the time of a review of the veteran's 
records by a VA genitourinary specialist in December 1999, it 
was noted that the "fibrous changes leading to recurrent 
strictures" which followed the veteran's radiation therapy 
were "definitely the result" of that therapy.  At no time, 
however, has it been stated that the veteran's urethral 
strictures were the "certain," which is to say, "intended" 
result of that treatment.  In point of fact, it would be 
irrational to conclude that the desired result of the 
veteran's radiation treatment for mycosis fungoides was 
recurrent urethral strictures necessitating repeated 
dilatation. 

A similar line of reasoning holds for the veteran's actinic 
keratoses.  While in December 1999, a VA dermatologist opined 
that it was "reasonably possible, if not plausible" that the 
veteran's PUVA and electron beam treatment had resulted in 
actinic keratosis, at no time has an opinion been offered 
that the intent of that treatment was actinic keratoses.  
Rather, the clear intent of the veteran's radiation treatment 
was to alleviate his then mycosis fungoides, and not to cause 
further dermatologic pathology.  Under such circumstances, 
the Board is compelled to conclude that the veteran's 
urethral strictures and actinic keratoses were not the 
certain, near certain, or intended result of his radiation 
treatment.

The Board has taken into consideration the veteran's 
arguments regarding the origin and etiology of his current 
urethral strictures and actinic keratoses.  Based on a review 
of the record, the Board is of the opinion that such 
pathology is, in fact, causally related to the veteran's VA 
treatment, not the continuance or natural progress of his 
preexisting mycosis fungoides, and neither the certain nor 
near certain result of his radiation treatment.  Accordingly, 
the provisions of 38 C.F.R. § 3.358(c)(3) do not preclude 
compensation for his urethral strictures and actinic 
keratoses under the provisions of 38 U.S.C.A. § 1151. 


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for urethral strictures is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for actinic keratoses is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.  


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

